Evans J.
delivered the opinion of the Court.
The note in this case w?as given for a debt due by Richey to the firm of A. Kennedy & Co., during the lifetime of the other copartners, Foster and Patton. But as they were dead, the words, & Co., have no signification, and might be rejected as surplusage, as was done in the case of M’Cool v. M’Cluney, Harp. 486, and then the note would be payable to A. Kennedy alone, in whose name the action is brought. What follows the plaintiff’s name, that he was the survivor of James Foster and Jane Patton, and that he with them carried on a mercantile business, was a mere explanation of the manner in which the debt had accrued. His right of action did not depend upon it, and it was unnecessary to state it. But if one make an unne*5cessary allegation in stating his case, the only effect which can result from it, is, that he may be bound to prove the allegation, and this was done.
The motion is dismissed.